Leech,
dissenting: I think the two basic holdings in the majority opinion, expressed in the headnote, are inconsistent with each other and are both wrong. In my judgment, the stock in United Artists Corporation was intended to be and was received by the petitioner in 1919 when it was issued in the name of petitioner and delivered to the escrow agent. The stock was held by the escrow agent merely to guarantee performance of petitioner’s contract to deliver pictures. The dividends declared and paid on this stock were taxable to petitioner as such when received by the escrow agent. See Bonham v. Commissioner, 89 Fed. (2d) 725, affirming 33 B. T. A. 1100.